Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The term “high stability” in claim 16 is a relative term which renders the claim indefinite. The term “high stability” is not defined by the claim. The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. This is a relative term, a term of degree.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki (US 2009/0176670 A1) and Franklin et al (US 2012/0119862 A1). 
Regarding claims 15-25, Kawasaki teaches a lubricant which is a synthetic ester. See abstract.  The ester is intended to be use as a base oil for lubricants.  See p 1.
The ester is made from the reaction of a fatty acids.  The fatty acids are a mixture of fatty acids, see p 32-33. This includes linoleic, linolenic acid, and oleic acid.
The preferred alcohol is neopentyl glycol, pentaerythritol and trimethylolpropane for making the ester.
The composition is concerned with biodegradability, such as acute toxicity to fish (see p 65).
Kawasaki does not specifically state what other additives are used or the specific ratios of fatty acids as reactants as recited in claim 1.
Franklin teaches a genetically modified algae oil that is used to make lubricant esters.  See abstract and p 3. The algae oil used has over 86% oleic acid, 0.12% linoleic acid, and 0.02% linolenic acid.  See table 27 construct 3 under p 426.  P 426 describes the algae.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the algae oil of Franklin in the process of Kawasaki.  Kawasaki calls for use of such a fatty acid mixture and the algae oil of Franklin is an effective high oleic acid oil to make the desired ester. The fatty acid mixture coming from an algae makes the composition more biodegradable.
Given the esters made from Kawasaki and Franklin, the ester oil made would meet the standards for fire resistance according to factory mutual approval class number 6930, would have an oxidative stability overlapping the range of more than 2,500 hours and a pour point of -10C or less.
 Additionally, as set forth in MPEP 2112, where applicant claims a composition interms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). Further, "when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spade, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985). 
 the USPTO has a sound basis for believing the prior art products and the instant application are the same. The same three alcohols are used to make an ester from the exact same mixture (exact same in terms of both the amount and type of fatty acid).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANCIS C CAMPANELL/Examiner, Art Unit 1771 
                                                                                                                                                                                                       /PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771